The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 August 8, 2007 Mr. Garrett Johnston Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E., Mail Stop 7010 Washington, D.C. 20549 Phone: (202) 551-3334 Fax: (202) 772-9368 Re: Suncross Exploration Corporation Registration Statement on Form SB-2 Filed July 16, 2007 File No. 333-144597 Dear Mr. Johnston: In response to your comment letter dated August 8, 2007, Suncross Exploration Corporation (the “Company”) has the following responses: Form SB-2 filed July 16, 2007 General 1)Please advise us of the type of payment rendered (i.e. cash or equity) to your counsel, Mr. David M. Loev, for providing his legal and/or consulting services.We may have further comment pending our review of your response. RESPONSE: Mr. David M. Loev was paid solely in cash consideration for the legal services he rendered on the Company’s behalf.He holds no equity interest in the Company, nor has he received any options, warrants or securities of any kind to purchase or receive any shares or equity in the Company. Yours very truly, /s/ David M. Loev David M. Loev
